DETAILED ACTION
This action is in response to communication(s) filed on 2/23/2022
Claims 1-32 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 31, 34, 37, 43, of U.S. Patent No. 11,258,625. Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the claims of the instant application and the claims of the patent reveal the patented claims include almost all elements of the instant application.  Thus, the claim invention of the instant application is anticipated by the patented invention, thus without a terminal disclaimer, the species claims preclude issuance of the generic application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Martch et al. (US 2017/0187993) in view of McKinnon et al. (US 2020/0257721) in view of Rezvani (US 2019/0204836).

Regarding claim 1, Martch discloses a method comprising: 
receiving, by the drone and from a first premises device of the plurality of premises devices, a first portion of the security data (see Martch; [0061]; at block 410, home automation data is received from one or more home automation devices, such as one or more of the various home automation devices detailed in FIG. 1); 
receiving, by the drone and from a second premises device of the plurality of premises devices, a second portion of the security data (see Martch; [0061]; at block 410, home automation data is received from one or more home automation devices, such as one or more of the various home automation devices detailed in FIG. 1); 
determining, based on the drone data and the security data, control data associated with controlling the drone (see Martch; [0064]; In response to blocks 420, 430, and/or 440, at block 450, the home automation host system may trigger deployment of the UAV and may provide a flight plan to the UAV as to the type of flight, the desired waypoints to be passed through or hovered at); and 
causing output, via a user interface and at a user device, of one or more of the drone data, the security data, the control data, or the locations of the plurality of premises devices (see Martch; [0065]; At block 460, while in flight, the UAV may transmit audio and/or video to the home automation host system for recording and/or relying to a remote server system of the service provider and/or a computerized device of the user, such as mobile device that is in communication with the service provider's server system. Such video and/or audio may be streamed in real-time to the user at block 470 for viewing either via a display device (e.g., television) connected with the overlay device or television receiver, via a mobile device of the user, or some other computerized device in communication with the service providers server).
However, the prior art does not explicitly disclose detecting, by a drone associated with a premises, locations of a plurality of premises devices configured to determine security data at the premises, wherein the drone comprises an unmanned vehicle and one or more sensors configured to determine drone data.
McKinnon in the field of the same endeavor discloses techniques for providing AR content by obtaining an initial map of an area, derive views of interest, obtain AR content objects associated with the views of interest, establish experience clusters and generate a tile map tessellated based on the experience clusters.   In particular, McKinnon teaches the following:
detecting, by a drone associated with a premises, locations of a plurality of premises devices configured to determine security data at the premises, wherein the drone comprises an unmanned vehicle and one or more sensors configured to determine drone data (see McKinnon; [0062-0067]; at step 320, the AR management engine 130 can employ one or more data analysis and recognition techniques on the area data to assess the characteristics of the area of interest environment and recognize objects in the area of interest environment, as appropriate for the modalities of the area data.  These objects are read as premises devices located at the premises).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of McKinnon in order to incorporate techniques for providing AR content by obtaining an initial map of an area, derive views of interest, obtain AR content objects associated with the views of interest, establish experience clusters and generate a tile map tessellated based on the experience clusters.  One would have been motivated because there is still a need for improved AR service technologies, and especially location based AR service technologies would improve the prior art (see McKinnon; [0004-0010]).
However the prior art does not explicitly disclose the following:
receiving, by the drone via a first communication protocol;  and 
receiving, by the drone via a second communication protocol;
Rezvani in the field of the same endeavor discloses techniques for using a drone control device as a replacement for a control panel of a property monitoring system.  In particular, Rezvani teaches the following:
receiving, by the drone via a first communication protocol (see Rezvani; [0030]; The communication module may be a wireless communication module that allows the drone control device 110 to communicate wirelessly. For instance, the communication module may be a Wi-Fi module that enables the drone control device 110 to communicate over a local wireless network at the property. The communication module further may be a 900 MHz wireless communication module that enables the drone control device 110 to communicate directly with a monitoring system control unit. Other types of short-range wireless communication protocols, such as Bluetooth, Bluetooth LE, Zwave, ZigBee, etc., may be used to allow the drone control device 110 to communicate with other devices in the property); 
receiving, by the drone via a second communication protocol (see Rezvani; [0030]; The communication module may be a wireless communication module that allows the drone control device 110 to communicate wirelessly. For instance, the communication module may be a Wi-Fi module that enables the drone control device 110 to communicate over a local wireless network at the property. The communication module further may be a 900 MHz wireless communication module that enables the drone control device 110 to communicate directly with a monitoring system control unit. Other types of short-range wireless communication protocols, such as Bluetooth, Bluetooth LE, Zwave, ZigBee, etc., may be used to allow the drone control device 110 to communicate with other devices in the property).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Rezvani to incorporate techniques for using a drone control device as a replacement for a control panel of a property monitoring system by enabling the drone to communication with a plurality of communication protocols.  One would have been motivated because Rezvani enables the drone to communication in a plurality of communication protocols for greater adaption. 

Regarding claim 2, Martch-McKinnon-Rezvani discloses the method of claim 1, wherein the drone is configured to at least one of: access a pre-programmed premises patrol route or determine a premises patrol route for use in a patrol state (see Martch; [0070]; a user may carry the UAV along the desired flight path such that the UAV can capture the desired route and/or waypoints).

Regarding claim 3, Martch-McKinnon-Rezvani discloses the method of claim 1, wherein the user interface is configured to output, based on the locations of the plurality of premises devices, a floor plan, wherein the floor plan comprises one or more of a two-dimensional map or a three-dimensional map of the premises (see Martch; [0070]; a user may be provided with a map on which the user touches locations that are desired to be used as waypoints).

Regarding claim 4, Martch-McKinnon-Rezvani discloses the method of claim 1, further comprising a remote server located external to the premises and configured to communicate with the drone, wherein the remote server is configured to receive at least a portion of the drone data and the control data (see KV; [0012]; FIG. 1; central monitoring station 20 is located remotely from the premise 16 and receives drone data and control data).

Regarding claim 5, Martch-McKinnon-Rezvani discloses the method of claim 1, wherein the user interface is configured to receive control inputs associated with one or more of the drone or the plurality of premises devices, wherein movement of one or more of the drone or the plurality of premises devices is controlled via the control inputs (see Martch; [0070]; a user may be provided with a map on which the user touches locations that are desired to be used as waypoints).

Regarding claim 6, Martch-McKinnon-Rezvani discloses the method of claim 1, wherein the plurality of premises devices comprises one or more of an Internet Protocol (IP) device, a sensor, a detector, a camera, a controller, an actuator, an automation device, a monitoring device, or a security device (see Martch; [0034]; door sensor 112).

Regarding claim 7, Martch-McKinnon-Rezvani discloses the method of claim 1, wherein determining the control data comprises determining one or more of an operation for the drone to perform at an associated location or updated route information for causing the drone to move (see Martch; [0063]; at block 430, a determination may be made whether the home automation event of block 420 should be responded to with a UAV flight. For instance, a table, database, or other data storage arrangement that stores information similar to Table 1 may be accessed to determine if a UAV flight is the appropriate response. At block 430, if the HA event of block 420 was determined to be responded to with a UAV flight, a type of UAV flight may be identified at block 440 based on either default setting or user-defined preferences, such as presented in Table 1).

Regarding claim 8, Martch-McKinnon-Rezvani discloses the method of claim 1, wherein the drone is configured to detect the locations of the plurality of premises devices based on one or more of a premises learning mode, one or more spatial identifiers associated with the plurality of premises device, or one or more signals associated with the plurality of premises devices (see McKinnon; [0066]; Signal data can correspond to data within and also about signals from routers, signals from cellular transmitters, signals from computing devices, near-field communication devices, or other emitters of wireless data carrier signals. The signal data itself can include information such as identification of emitting device, identification of standard(s)/protocol(s), network location information (IP address, etc.), physical location information of emitter, etc. The AR management engine 130 can analyze the signal data (corresponding to the signals themselves and/or the information carried by the signal) to determine the location(s) of various signal emitters with the area of interest, the signal strength of the various signals within the various parts of the area of interest, potential sources of interference, relatively).

Regarding claim(s) 9-16, 17-24, 25-32, do(es) not teach or further define over the limitation in claim(s) 1-8 respectively.  Therefore claim(s) 9-16, 17-24, 25-32 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-8 respectively.

Conclusion
For the reason above, claims 1-32 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451